DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al  (JP 07-092679 and its machine translation).
Abe et al disclose a chemically amplified photoresist composition comprising a PAG, a resin comprising a protected hydroxystyrene (protected with an acid-labile group such as a t-butoxy, t-butoxycarbonyl, or acetal group) or a (meth)acrylate having a tertiary carbon leaving group or d, a basic compound, and an organic carboxylic acid component. Additional monomers include hydroxystyrene, methyladamantyl(meth)acrylate, and additional monomers ([0126]; instant claims 6, 7, and 10). 
The carboxylic acid may include a trifluromethyl benzoic acid or a pentafluorobenzoic acid ([0128]-[0132]) in an amount of about 0.01 to 100 parts by weight, preferably, 0.1 to 20 parts by weight of the polymer. These compounds meet the limitations of the instant formula (I) wherein m1 is 1 and R1 is fluoroalkyl (instant claims 1-3, 5, and 12). Such compounds are known to be added to accelerate the dissolution rate in developing solution and improve pattern profile, as well as improve sensitivity as shown in table 2. 
The method of forming a pattern includes the steps as set forth by the instant claim 13 including a post-exposure bake (see examples, [0147]-[0149]).
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Abe et al, choosing as the carboxylic acid compound, the compound as described above, wherein the carboxylic acid compound comprises a fluoroalkyl group as instantly claimed and taught by the reference as a suitable compound. The resultant material and method would also meet the limitations of the instant claims.

Claim(s) 1-3, 5, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chikasato et al (JP 05-181279 and its machine translation).
Chikasato et al disclose a chemically amplified photoresist composition comprising a PAG, a resin comprising a protected hydroxystyrene (protected with an acid-labile group), a basic compound, and an organic carboxylic acid component.


    PNG
    media_image1.png
    119
    340
    media_image1.png
    Greyscale


The polymer includes a structural unit meeting the limitations of the instant formula (a2-A) of instant claim 10.
The carboxylic acid compound is added to accelerate the dissolution rate in developing solution and improve pattern profile and includes compounds such as chloro, iodo, and /or fluoro benzoic acid ([0025], [0026]). The compound is added in an amount of 1 to 10% by weight of the solid content (instant claims 1-3, and 5). 
The PAG may be an onium salt having a fluoroalkylsulfonate. The composition may include the PAG which generates a strong acid upon exposure, but also an additional compound which generates a weak acid ([0042][0045]; instant claim 12). 
The method of forming a pattern includes the steps as set forth by the instant claim 13 including a post-exposure bake (see examples, [0052]-[0054]).
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Chikasato et al, choosing as the carboxylic acid compound, the compound as described above, wherein the carboxylic acid compound comprises a fluoroalkyl group as instantly claimed and taught by the reference as a suitable compound. The resultant material and method would also meet the limitations of the instant claims.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al or Chikasato et al in view of Ikeda et al (WO 01/56962 and its machine translation).
Abe et al and Chikasato et al have been discussed above. The references teach benzoic acid compound comprising halogen atoms and/or fluoroalkyl groups, as well as a variety of other substituents. The references broadly teach these compounds and do not limit the compounds to only those described as examples of such compounds. 
	Ikeda et al disclose a new method of fluorinating benzenes and/or benzoic acids, as preferred compounds include X3 groups (or X2) comprising -COOH groups.

    PNG
    media_image2.png
    104
    229
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    34
    119
    media_image3.png
    Greyscale

X1 is H, halogeno, formyl, optionally halogenated C1-6 alkyl, C1-6 alkylthio, or the like; X2 is H, halogeno, formyl, hydroxyl, C1-6 alkyl, -C(=O)-R1 (wherein R1 is H, halogeno, hydroxyl, C1-6 alkyl, or NR2R3, with R2 and R3 being each H, C1-6 alkyl, or the like), or the like; X3 is H, halogeno, hydroxyl, cyano, isocyanato, hydrazino, diazo, -C(=O)-R1, -SO2-R4 (wherein R4 is halogeno, hydroxyl, C1-6 alkyl, or NR5R6, with R5 and R6 being each H or C1-6 alkyl), or the like; and X4 is H, halogeno, C1-6 alkyl, or C1-6 alkoxy, with publicly known compounds being excepted.

    PNG
    media_image4.png
    103
    176
    media_image4.png
    Greyscale

When R is H, the compound meets the limitations of the instant claims 1-3. Additionally, m1 may be greater than 1, and one or more of X1-X4 may comprise an additional fluoroalkyl groups, or additional halogen atoms, which may differ as shown in examples. While the example demonstrates a F and a Br atom employed in combination, the reference further teaches the equivalence of I to those, and one of skill in the art would have been motivated to have a -COOH X3 group, and another group be substituted with an I, and the resultant compound would meet the limitations of the instant claim 4.

    PNG
    media_image5.png
    81
    130
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    87
    137
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    85
    148
    media_image7.png
    Greyscale


The compounds comprising the halogen modifications may be employed wherever perfluorobenzenes and benzoic acids are used, including, but not limited to surfactants, dispersants, and resist materials (page 1, lines 9-15). 
Abe et al and Chikasato et al teach that known benzoic acid compounds having a variety of substituents are added to their resist materials for the art recognized advantage of better pattern profile, and teach that the list of compounds (including those with halogen atoms)is not limited to those mentioned and other known compounds in that class of similar structure may be added.  Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material to prepare the material of either Abe et al or Chikasato et al, choosing as the benzoic acid compound, that taught to be equivalent to those of the primary references and taught to be known for use in resist materials by Ikeda et al, wherein the resultant material would also meet the limitations of the instant claim 4. 

Claim(s) 1-3 and 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (2018/0267402) in view of either of Abe et al or Chikasato et al.
Hatakeyama et al disclose a resist composition comprising a a resin, photoacid generator, a weak acid quencher, and a dissolution inhibitor.
The polymer of the composition further comprises monomer having acid labile groups (instant claim 1), wherein the units include those of the instant formulas (a1-1) and  (a1-2) (instant claims 6-9), and units of the instant (s2-A) (instant claim 10):

    PNG
    media_image8.png
    353
    278
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    121
    215
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    136
    87
    media_image10.png
    Greyscale


 The PAG includes an anion wherein the instant Y is a methyl group or cyclic group, Qb1 and Qb2 are F, and Lb1 is an alkyl group having -O- and -CO- groups as set forth by the instant claim 11.

    PNG
    media_image11.png
    296
    212
    media_image11.png
    Greyscale




The composition further comprises additional onium salts added as quenchers which appear to have a structure similar to those described as having a lower acidity than that described above (see instant specification [0250]), and also a carboxylic acid onium salt (see reference [0117]) which would have a lower acidity (instant claim 12). 

    PNG
    media_image12.png
    144
    264
    media_image12.png
    Greyscale

The method of the reference includes the steps as claimed, and further employs a pre and post bake step (see examples; instant claim 13). 

    PNG
    media_image13.png
    140
    290
    media_image13.png
    Greyscale

The reference further teaches that the material may include a dissolution inhibitor in an amount of 5 to 40 parts by weight of the base polymer to inhibit the dissolution of the pattern in developer solution to achieve a better pattern profile as is well known in the art. The reference teaches that kn0own compounds in this class, especially those phenyl compounds having -COOH groups are suitable for addition ([0127],[0128]), however the reference fails to fairly teach or suggest the compound of formula (I).
	Abe et al and Chikasato et al teach that known benzoic acid compounds having a variety of substituents are added to their resist materials for the art recognized advantage of better pattern profile, and include compounds meeting the structural limitations of the instant formula (I). 
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Hatakeyama et al, choosing as the dissolution inhibitor having an aromatic acid structure, that described above as known and advantageous in the art by either Abe et al or Chikasato et al.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al in view of either of Abe et al or Chikasato et al, in further view of Ikeda et al.

Each reference has been discussed above. Abe et al and Chikasato et al teach that known benzoic acid compounds having a variety of substituents are added to their resist materials for the art recognized advantage of better pattern profile, and teach that the list of compounds (including those with halogen atoms) is not limited to those mentioned and other known compounds in that class of similar structure may be added.  Ikeda et al teach a similar compound wherein the compound may have a fluorinated alkyl and one or more mixed halogen atom substituents, such as I as discussed above. 
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material to prepare the material of Hatakeyama et al, choosing as the dissolution inhibitor, that taught by either of Abe et al or Chikasato et al, choosing as the benzoic acid compound, that taught to be equivalent to those of the Abe et al and Chikasato et al references and taught to be known for use in resist materials by Ikeda et al, wherein the resultant material would also meet the limitations of the instant claim 4. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722